Title: Thomas Jefferson to Henry Foxall, 4 April 1811
From: Jefferson, Thomas
To: Foxall, Henry


          
            Dear Sir
            Monticello M Apr. 4. 11
          
           I have long waited & waited in the expectation that I might have occasion to make some larger remittance to Washington in which the 13.40 D due you might be included, as being a fractional sum. but finding none such arrive, I have concluded to remit it in our bank bills.  I accordingly inclose 25. 25 D. of which 12. are due to Conrad & co. booksellers on the Capitol hill, which I must pray you to pay to them. the denominations of our bills did not permit me to make either remittance separately. as the 40. Cents can only be sent in silver, I shall not put it into this letter that it may not excite suspicions, but will put it under separate cover by another post. Accept the assurance of my continued esteem & respect. 
          
            Th: Jefferson
          
        